         Case 1:21-cr-00075-RDM Document 37 Filed 07/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
               v.                                   :   Case No. 21-cr-75 (RDM)
                                                    :
MATTHEW RYAN MILLER,                                :
                                                    :
        Defendant.                                  :

                                     JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and A. Eduardo Balarezo, counsel for Matthew Ryan Miller (“the

defendant”), hereby submit the following Joint Status Report:

       Pursuant to the Court’s July 1, 2021 Minute Order, the parties conferred and submit the

following:

       1. On or about June 14, 2021, the government extended a plea offer to the defendant in

             this case.

       2. The plea offer remains outstanding and the defendant needs an additional two weeks to

             further consider the offer.

       3. The parties request to submit a follow-up Joint Status Report in approximately 2 weeks.

       4. For the reasons outlined in the Court’s March 17, 2021 Order (ECF No. 29), May 17,

             2021 Minute Order, July 1, 2021 Minute Order, and the government’s July 12, 2021

             Notice of Status of Discovery (ECF No. 36), the parties further believe it is in the

             interest of justice to toll the Speedy Trial Act while the government continues to

             provide discovery and the parties discuss a potential pre-trial disposition of this matter.
        Case 1:21-cr-00075-RDM Document 37 Filed 07/15/21 Page 2 of 2




         The parties thus request a tolling of the Speedy Trial Act, pursuant to 18 U.S.C. §

         3161(h)(7)(A), based on the factors described in 18 U.S.C. 3161(h)(7)(B)(i), (ii), and

         (iv), as well as 18 U.S.C. § 3161(h)(1)(G). Therefore, the parties request an exclusion

         of time under the Speedy Trial Act from July 15, 2021, through the next scheduled

         status date.


      Respectfully submitted,

      CHANNING D. PHILLIPS
      Acting United States Attorney

By:                       /s/                                             /s/
      Kaitlin A. Vaillancourt                             A. Eduardo Balarezo
      Assistant United States Attorney                    Counsel for Matthew Miller
      D.C. Bar No. 1027737                                BALAREZO LAW
      555 Fourth Street, N.W., Room 4207                  400 Seventh Street, N.W., Suite 306
      Washington, D.C. 20530                              Washington, D.C. 20004
      202-252-2421                                        (202) 639-0999
      kaitlin.vaillancourt@usdoj.gov                      filings@balarezolaw.com




                                              2
